DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2017/0194585 A1) (hereafter “Yan”).
Regarding claims 1-3, 5-6, 8, and 10: Yan discloses an organic electroluminescent device, the organic electroluminescent device comprising an organic functional layer, the organic functional layer comprising a light-emitting layer {paragraphs [0086]-[0087]}.
The light-emitting layer comprising a host material comprising a host H1 and a host H2 and a guest material {(paragraphs [0086]-[0087] and [0092]: The organic electroluminescent device comprises the organic mixture of the disclosure as the material of the light emitting layer.), (paragraph [0016]: The organic mixture comprises a first host H1, a second host H2, and an organic fluorescence material, E1. Where H1 and H2 form an exciplex.)}.
The host material being an exciplex composed of a donor molecule and a receptor molecule {(paragraphs [0086]-[0087] and [0092]: The organic electroluminescent device comprises the organic mixture of the disclosure as the material of the light emitting layer.), (paragraph [0016]: The organic mixture comprises a first host H1, a second host H2, and an organic fluorescence material, E1. Where H1 and H2 form an exciplex.)}.
Yan does not exemplify a specific device comprising a host material comprising a donor molecule (H1) and a receptor molecule (H2) in which the donor molecule and/or the receptor molecule contains a plurality of steric hindrance groups.
However, Yan teaches that a preferred combination of H1 and H2 are the compounds shown below {paragraph [0060]}.

    PNG
    media_image1.png
    671
    1545
    media_image1.png
    Greyscale

Note that the compound on the left appears to be drawn incorrectly. The compound should be m-MTDATA, which has the structure shown below, because paragraph [0044] of Yan describes m-MTDATA as being a hole transporting material that can be used as H1. Therefore, for the purposes of examination, the Examiner is interpreting Yan such that the compound above on the left is m-MTDATA.

    PNG
    media_image2.png
    800
    888
    media_image2.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Yan by using the host materials H1 and H2 of Yan described above as the host material of the light emitting layer that comprises the fluorescent dopant of the device of Yan, based on the teaching of Yan. The modification would have been a combination of known prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the combination of H1 and H2 of Yan described above would have been a choice from a finite number of identified, predictable 
The oxadiazole derivative comprises a phenyl and a tertiary butyl steric hindrance group.
m-MTDATA comprising methyl groups on three of the phenyl groups. The instant specification describes that the steric hindrance groups can be alkyl groups {p. 10, 1st paragraph}. Therefore, the methyl groups of m-MTDATA are being equated with steric hindrance groups.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2017/0194585 A1) (hereafter “Yan”) as applied to claim 1 above, and further in view of Nishizeki et al. (JP 2010-215759—machine translation relied upon) (hereinafter “Nishizeki”).
Regarding claims 11-12: Yan teaches all the features with respect to claim 1 as outlined below.
Yan teaches the claimed invention except for that the mass ratio of the donor molecular material to the receptor molecular material is 1:2 or 1:5, or the mass ratio of the donor molecular material to the receptor molecular material is 2:1 to 5:1.
As outlined above, Yan teaches that the host H1 is a hole transporting material (an electron donor) and that the host H2 is an electron transport material (an electron receptor) {paragraph [0060]}
Nishizeki teaches that by using a plurality of types of host compounds, it is possible to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device {paragraph [0566]}. Therefore, increasing or decreasing the content of H1 or H2 would change the efficiency of the organic electroluminescence device.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the first light emission layer such that the mass ratio of the donor molecular material (H1) to the receptor molecular material (H2) is 1:2 or 1:5, or the mass ratio of the donor molecular material to the receptor molecular material is 2:1 to 5:1. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the efficiency of the organic electroluminescence device.

Claims 1-5, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0164020 A1) (hereafter “Kim”) in view of Moonsin et al. (“Carbazole dendronised triphenylamines as solution processed high Tg amorphous hole-transporting materials for organic electroluminescent devices” Chem. Commun., 2012, 48, 3382-3384.) (hereafter “Moonsin”) and Ding et al. (“Design of star-shaped molecular architectures based on carbazole and phosphine oxide moieties: towards amorphous bipolar hosts with high triplet energy for efficient blue electrophosphorescent devices” J. Mater. Chem., 2010, 20, 8126-8133.) (hereafter “Ding”).
Regarding claims 1-5, 8-11, and 13-14: Kim discloses an organic electroluminescent device, the organic electroluminescent device comprising an organic functional layer, the organic functional layer comprising a light-emitting layer {paragraphs [0072]-[0074]}.
The light-emitting layer comprising a host material comprising the compounds shown below (TCTA and B3PYMPM) and a guest material {paragraphs [0072]-[0074]}.

    PNG
    media_image3.png
    866
    926
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    715
    1071
    media_image4.png
    Greyscale

The host material being an exciplex composed of a donor molecule and a receptor molecule {abstract; paragraphs [0012], [0028]-[0030], [0038]; Fig. 5}.
The host materials TCTA and B3PYMPM are present at a ratio of 1:1 {paragraphs [0072]-[0074]}.
The host material and the guest material are present in a ratio of 49:1 {paragraphs [0072]-[0074]}.
Kim does not exemplify a specific device comprising a host material comprising a donor molecule and a receptor molecule in which the donor molecule and/or the receptor molecule contains a plurality of steric hindrance groups.
Moonsin teaches the compound shown below as a material for an organic light emitting device {Fig. 1}.

    PNG
    media_image5.png
    470
    590
    media_image5.png
    Greyscale

Moonsin teaches that the compound shown above has a glass transition temperature of 215°C {Table 1}.
Ding teaches that TCTA has a glass transition temperature of 152°C {Table 1}.
Therefore, adding tertiary butyl groups to the carbazolyl groups of TCTA as shown above raises the glass transition temperature of the compound. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Kim by substituting tertiary butyl groups onto the TCTA host material of Kim in the positions shown in the compound of Moonsin, based on the teaching of Moonsin and Ding. The motivation would have been to produce a compound having greater thermal stability as indicated by a higher glass transition temperature. 
The resultant compound would have 6 tertiary butyl steric hindrance groups.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Simultaneous Enhancement of Efficiency and Stability of Phosphorescent OLEDs Based on Efficient Förster Energy Transfer from Interface Exciplex” ACS Appl. Mater. Interfaces 2016, 8, 3825-3832.) (hereafter “Zhang”) in view of Moonsin et al (“Carbazole dendronised triphenylamines as solution processed high Tg amorphous hole-transporting materials for organic electroluminescent devices” Chem. Commun., 2012, 48, 3382-3384.) (hereafter “Moonsin”) and Ding et al. (“Design of star-shaped molecular architectures based on carbazole and phosphine oxide moieties: towards amorphous bipolar hosts with high triplet energy for efficient blue electrophosphorescent devices” J. Mater. Chem., 2010, 20, 8126-8133.) (hereafter “Ding”).
Regarding claims 1-10: Zhang discloses an organic electroluminescent device, the organic electroluminescent device comprising an organic functional layer, the organic functional layer comprising a light-emitting layer {p. 3826, paragraph bridging cols. 1 and 2 as well as 2nd col., 3rd paragraph; Fig. 2(a)}.
The light-emitting layer comprising a host material comprising the compounds shown below and a guest material {p. 3826, paragraph bridging cols. 1 and 2 as well as 2nd col., 3rd paragraph; Fig. 2(a)}.

    PNG
    media_image3.png
    866
    926
    media_image3.png
    Greyscale

    PNG
    media_image6.png
    522
    375
    media_image6.png
    Greyscale


The light-emitting layer is being equated with the stack of layers comprising TCTA and CzTrz.
The compounds TCTA and CzTrz form an exciplex {abstract; p. 3826, paragraph bridging cols. 1 and 2}.
The compounds TCTA and CzTrz can be equated with the instant host material because the exciplex formed from these compounds transfers energy to the light emitting dopant, such an energy transfer being a function of a host material {p. 3828, 1st col., 2nd paragraph}.
Zhang does not exemplify a specific device comprising a host material comprising a donor molecule and a receptor molecule in which the donor molecule and/or the receptor molecule contains a plurality of steric hindrance groups.
Moonsin teaches the compound shown below as a material for an organic light emitting device {Fig. 1}.

    PNG
    media_image5.png
    470
    590
    media_image5.png
    Greyscale

Moonsin teaches that the compound shown above has a glass transition temperature of 215°C {Table 1}.
Ding teaches that TCTA has a glass transition temperature of 152°C {Table 1}.
Therefore, adding tertiary butyl groups to the carbazolyl as shown above raises the glass transition temperature of the compound. Each of TCTA and CzTrz comprises carbazolyl groups.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Zhang by substituting tertiary butyl groups onto the carbazolyl groups of TCTA and CzTrz of Zhang in the positions shown in the compound of Moonsin, based on the teaching of Moonsin and Ding. The motivation would have been to produce a compound having greater thermal stability as indicated by a higher glass transition temperature. 
The resultant compound would have a plurality of tertiary butyl steric hindrance groups.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 5-6, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,063,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2 and 8-10: Claim 10 of U.S. Patent No. 11,063,224 discloses an organic electroluminescent device, the organic electroluminescent device comprising an organic functional layer, the organic functional layer comprising a light-emitting layer {claim 1}.
The light-emitting layer comprising a host material comprising an electron donor material and an electron receptor material that form an exciplex and a guest material {claim 1}.
The electron donor material can have the structure shown below {claim 10; col. 78, Compound (D-17)}.

    PNG
    media_image7.png
    848
    1212
    media_image7.png
    Greyscale

Where the tertiary butyl groups are steric hindrance groups. 

Claims 1, 5-6, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,063,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 5-6, and 8-10: Claim 12 of U.S. Patent No. 11,063,224 discloses an organic electroluminescent device, the organic electroluminescent device comprising an organic functional layer, the organic functional layer comprising a light-emitting layer {claim 1}.
The light-emitting layer comprising a host material comprising an electron donor material and an electron receptor material that form an exciplex and a guest material {claim 1}.
The electron receptor material can have the structure shown below {claim 12; col. 86, Compound (A-21)}.

    PNG
    media_image8.png
    384
    1024
    media_image8.png
    Greyscale

Where the tertiary butyl group and the substituent phenyl group are steric hindrance groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786